Citation Nr: 0626278	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO, in pertinent part, 
granted service connection for retropatellar pain syndrome of 
the left knee and assigned an initial noncompensable rating, 
effective April 23, 2001.  In addition, the RO denied service 
connection for a back disability, a right knee disability, 
residuals of a toe injury, blurry vision, and recurring 
earaches.  

Before the matter was certified to the Board, in a September 
2003 rating decision, the RO increased the rating for the 
veteran's service-connected left knee disability to 10 
percent, effective November 21, 2002.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (holding that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not abrogate the 
pending appeal).  

In October 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the testimony has been associated with the 
claims file.  

At the hearing, the veteran submitted a statement withdrawing 
his claims of service connection for residuals a toe injury, 
blurry vision, and recurring earaches.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2005).  

In a March 2005 decision, the Board dismissed the claims of 
service connection for residuals a toe injury, blurry vision, 
and recurring earaches, and denied service connection for a 
back disability and a right knee disability.  The Board also 
granted an initial 10 percent rating for retropatellar pain 
syndrome of the left knee, effective April 23, 2001.  The 
sole remaining issue of entitlement to an initial a rating in 
excess of 10 percent for the service-connected retropatellar 
pain syndrome of the left knee was remanded to the RO for 
additional evidentiary development.  A review of the record 
indicates that the RO has complied with all remand 
instructions to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

Since his separation from service, the veteran's service-
connected retropatellar pain syndrome of the left knee has 
been manifested by complaints of pain and limitation of 
motion, with no evidence of subluxation or lateral 
instability.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent rating for the service-connected 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in March 2001 and March 2002 letters issued 
prior to the initial rating decision on his claim, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The March 2002 
letter also advised the veteran to identify any additional 
information that he felt would support his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

In that regard, in the September 2003 rating decision on 
appeal, the RO granted service connection for patellofemoral 
pain syndrome of the left knee and assigned an initial 
disability rating effective from the day following the date 
of the veteran's separation from active service.  Thus, 
Dingess/Hartmann elements (1) - (3), and (5) have been 
granted in full.  With respect to element (4), degree of 
disability, the Board finds that the veteran received 
adequate notification of the requirements for establishing a 
disability rating.  The initial April 2002 rating explained 
the basis for the rating assigned and the September 2003 
statement of the case provided the rating criteria for rating 
the disability.  In September 2003, the RO adjudicated the 
issue again and granted an increased initial rating of 10 
percent effective from November 2002.  In March 2005, the 
Board then granted the initial 10 percent rating effective 
from April 2001 and remanded the claim to the RO for further 
development.  The RO conducted the additional development 
including providing another VCAA letter in February 2006.  
The RO then adjudicated the case again in May 2006 and 
provided a supplemental statement of the case to the veteran 
prior to returning the case to the Board.  

Here, the Board acknowledges that although the March 2002 
VCAA letter was mailed to the veteran at his last address of 
record, it was returned by postal authorities as 
undeliverable, with a notation that the veteran had moved and 
left no forwarding address.  The Board finds, however, that 
VA's notification duties were fulfilled by mailing the letter 
and the subsequent correspondence.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that a veteran is obligated 
to keep VA apprised of his whereabouts); cf. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (holding that notice of a 
required VA examination mailed to the veteran's sole address 
on file was sufficient to trigger the veteran's duty to 
appear for such examination, although the evidence in that 
case later revealed that the veteran did not in fact receive 
such notification because he was not residing at that 
address).  

Regardless, the Board again notes that the veteran was 
provided with a VCAA letter in March 2001 and has thereafter 
been advised on multiple occasions of the need to submit or 
identify any additional information or evidence in support of 
his claim.  For example, in a July 2003 VCAA letter, the RO 
advised the veteran to "[t]ell us about any additional 
information or evidence that you want us to try and get for 
you."  In addition, after his October 2004 Board hearing, 
the Board held the record open for 60 days to afford the 
veteran the opportunity to submit additional evidence in 
support of his claim for a higher rating for his left knee 
disability.  See transcript at pages 3 and 13.  He was then 
sent another letter in February 2006.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the RO has duly obtained the veteran's service 
medical records and the veteran has submitted private, post-
service clinical records in support of his claim.  Despite 
being given the opportunity to do so, the veteran has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to treatment of his left 
knee disability.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2005).  

The veteran has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2005).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary in this case.  

Background

The veteran's service medical records reflect complaints of 
left knee pain on multiple occasions.  For example, in 
January 2000, the veteran complained of pain and swelling of 
the left knee with running.  The diagnosis was retropatellar 
pain syndrome.

The veteran again reported pain in and around the kneecap in 
April 2000 after a 100-pound artillery round was dropped on 
his left knee.  The veteran was unable to squat fully due to 
pain and there was a spongy feel on the left knee with full 
flexion.  Lachman's and McMurray's tests were positive.  The 
assessment was possible left knee meniscal injury versus 
retropatellar pain syndrome.

The veteran was again treated for patellofemoral pain in the 
left knee in July 2000.  He reported problems with chronic 
mid-patella pain since his previous knee injuries.  There was 
no locking or instability.  On examination of the left knee, 
there was no effusion or joint line tenderness, and Lachman's 
and pivot tests were negative.  The left knee was stable with 
varus and valgus stress.  There was no atrophy.  The 
veteran's right and left thighs measured 54 centimeters.  
There was no patellar instability or tilt.

In January 2001, the veteran again sought treatment for 
constant, chronic knee pain.  It was noted that the veteran 
had been on a T3 profile since July 2000 in light of his 
complaints of left knee pain.  The assessment was that of 
retropatellar pain syndrome.  

Following his separation from active service, the veteran 
filed an application for VA compensation benefits, seeking 
service connection for numerous disabilities, including a 
left knee disability.  

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in November 2002, at which he reported 
a history of aching pain and lack of endurance involving the 
left knee with prolonged weight bearing and jumping.  In 
addition, the veteran reported intermittent swelling and 
stiffness involving the left knee.  As a result of his 
symptoms, the veteran claimed he had to walk with a limp.  
The veteran also reported that he was limited in his usual 
daily activity due to flare-ups and daily aching pain.  In 
particular, the veteran indicated that he could not jump, 
walk for long periods of time, or play with his children due 
to the limitation from the knee pain.  He indicated that he 
took Tylenol and Motrin as needed for the pain.  The veteran 
also reported that he had been advised by a military 
physician to have surgery.

On objective examination, the examiner noted that the veteran 
did not require the use of any assistive devices, such as a 
brace or cane.  The examiner described the veteran as well-
developed and well-nourished.  He observed that the veteran 
ambulated without difficulty prior to entering, and upon 
exiting, the examination room.  The examiner did note that 
the veteran had a mild limp intermittently.  Examination of 
the left knee elicited mild tenderness along the medial joint 
line.  There was no visible swelling or crepitus noted, no 
ligamentous instability, and no evidence of meniscal injury.  
On range of motion testing, the veteran was limited due to 
pain in the left knee on flexion at 90 degrees and extension 
was limited by approximately 15 degrees.  The assessment was 
that of left knee pain secondary to prior described injury.  
The examiner concluded that there were no objective 
abnormalities noted with the exception of some mild 
limitation on range of motion of the left knee.

In December 2002, the examiner added an addendum to the 
November 2002 VA examination report noting that X-ray studies 
of the left knee were negative and revealed no structural 
abnormalities.  The examiner opined that the negative X-ray 
studies were consistent with the examination assessment 
previously dictated and no further testing was indicated.

Private medical records show that the veteran sought 
treatment for left knee pain in October 2003.  Examination 
revealed no significant loss of range of motion.  The 
examiner recommended that the veteran seek MRI testing of his 
knees.  The assessment was knee pain of unclear etiology.  

At his October 2004 Board hearing, the veteran testified that 
he experienced constant knee pain for which he took Naprosyn.  
He indicated that this medication dulled the pain.  The 
veteran indicated that he experienced swelling of the knees 
at night, as well as limited, painful motion.  He estimated 
that his extension was limited to about 25 degrees and that 
he was unable to flex his knee to 90 degrees due to pain.  
The veteran estimated that he was unable to walk more than a 
half mile due to pain from his knees.  He also stated that he 
had recently moved from a one-story home to a two-story home, 
causing the pain in his left knee to worsen due to the 
increased use of stairs.  He also indicated that he had 
stumbled and felt unbalanced as a result of his knee 
disability on numerous occasions.  

The veteran again underwent VA medical examination in 
December 2005, at which he claimed to have knee pain, 
locking, and giving way.  He stated that his pain increased 
with climbing and descending stairs and with changes in the 
weather.  He indicated that he was able to walk unlimited 
distances, but had to rest for short periods after 1/4 mile.  
He also claimed that he limped after long distances.  The 
veteran reported flare-ups of pain every couple of days in 
which his pain became severe.  On such occasions, he rested, 
used a heating pad and knee brace, and took Naproxen and 
Excedrin.  The veteran indicated that he previously had 
worked as a mechanic, but had been unable to continue 
secondary to his knee symptoms.  As a result, the veteran 
reported that he was now attending school to obtain a 
business degree and had not missed any time from school.  

On objective examination, the veteran was able to rise from a 
seated position and was able to ambulate independently, 
albeit with a slight antalgic gait favoring his left lower 
extremity.  There was no obvious effusion of the knee joint.  
The veteran reported slight tenderness to palpation, but most 
of the tenderness existed around the medial joint line.  The 
veteran's joint was stable to varus valgus stressing, and 
Lachman's and drawer tests were negative.  There was pain on 
McMurray's test and there was some crepitus.  Range of motion 
was from 5 to 120 degrees, with pain at full extension.  
Otherwise, motion did not appear to cause pain.  The veteran 
was able to perform repetitive motion, although there was 
increased pain on resisted extension and resisted flexion.  
X-ray studies showed that the joint spaces were well 
maintained with no evidence of significant degenerative 
changes.  There was no evidence of subluxation, although the 
patella showed some mild subchondral sclerosis with mild 
degenerative changes.  There was no evidence of any 
osteophytes or any joint space narrowing.  The assessment was 
mild degenerative changes of the patella.  The examiner noted 
that there was the possibility of a medial meniscus tear, 
although an MRI was needed to evaluate this.  

An MRI was performed in April 2006 which showed a tiny joint 
effusion with tiny synovial cyst just posterior to the 
posterior horn of the medial meniscus.  The clinical 
significance of this was uncertain.  There was no other 
abnormality identified and it was noted that the cruciate 
ligaments appeared to be intact, as well as the collateral 
ligaments.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Analysis

Because retropatellar pain syndrome of the left knee does not 
have its own rating criteria, the RO has evaluated the 
veteran's disability by analogy to tenosynovitis, a closely 
related disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, tenosynovitis is rated based on limitation of motion of 
the affected parts, as arthritis, degenerative.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In this case, the Board finds that the most probative 
evidence shows that the veteran's left knee motion is not 
limited to the extent necessary to meet the criteria for an 
initial rating in excess of 10 percent.  38 C.F.R. § 4.71, 
Plate II, Diagnostic Codes 5260, 5261.  

For example, at the VA medical examination in November 2002, 
range of motion testing showed that the veteran's left knee 
flexion was limited by pain at 90 degrees.  At the December 
2005 VA medical examination, flexion was limited to 120 
degrees.  These findings clearly do not warrant a rating in 
excess of 10 percent under the criteria based on limitation 
of flexion.  38 C.F.R. § 4.71, Plate II, Diagnostic Code 
5260.  

The Board concedes that at the November 2002 VA medical 
examination, the examiner indicated that the veteran's left 
knee extension was limited by "approximately" 15 degrees 
due to pain.  The examiner, however, concluded overall that 
the veteran's left knee exhibited no objective abnormalities 
other than some "mild" limitation of motion.  Given the 
findings on examination, the Board finds that the overall 
conclusion reached by the examiner suggests that the 
veteran's limitation of left knee extension does not rise to 
the level of severity necessary to warrant an initial rating 
in excess of 10 percent under the criteria based on 
limitation of extension.  

The Board finds that this conclusion is further strengthened 
by October 2003 private medical records showing no 
significant loss of range of motion, as well as the December 
2005 VA medical examination findings which showed that the 
veteran exhibited left knee extension to 5 degrees.  

The Board has also considered the veteran's October 2004 
hearing testimony to the effect that his left knee extension 
was limited to about 25 degrees.  While the veteran is 
competent to describe symptoms of his disability, the Board 
finds that the objective findings of medical professionals on 
clinical range of motion testing are more probative that the 
veteran's own estimate of his limitation of left knee 
extension.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).

In summary, the Board finds that the most probative evidence 
indicates that the veteran's left knee disability does not 
warrant an initial rating in excess of 10 percent under the 
criteria based on limitation of extension.  38 C.F.R. § 4.71, 
Plate II, Diagnostic Code 5260.  

The Board has considered the holding of VA's General Counsel 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 and Diagnostic Code 5261 may be assigned for 
disability of the same joint, if none of the symptomatology 
on which each rating is based is duplicative or overlapping.  
See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  As set 
forth above, however, while compensable limitation of 
extension has been shown, the veteran's left knee flexion is 
not limited to the extent necessary to meet the criteria for 
a compensable rating based on limitation of flexion.  Thus, 
the Board finds that separate compensable ratings for 
limitation of flexion and extension are not warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 4.59 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, the veteran has 
reported symptoms such as flare-ups of pain, decreased 
endurance, feelings of imbalance, and functional loss.  In 
addition, the objective medical evidence shows findings such 
as pain and an antalgic gait.  After considering the record 
in full, however, the Board finds that there are insufficient 
additional factors which would restrict motion to such an 
extent that the criteria for an initial rating in excess of 
10 percent would be warranted.  

As delineated by the Board in its March 2005 decision, the 
veteran's currently-assigned 10 percent rating is based on 
his symptoms of knee pain, limitation of motion, and 
functional loss.  38 C.F.R. § 4.71, Codes 5260, 5261.  The 
record contains no probative evidence of any additional 
objective findings such as weakness, muscle atrophy, or other 
evidence of disuse to warrant an initial rating in excess of 
10 percent.

For example, at the November 2002 VA medical examination, the 
veteran ambulated without difficulty prior to entering, and 
upon exiting, the examination room.  There was no crepitus, 
and no findings indicative of disuse, such as muscle wasting.  
Indeed, the examiner indicated that the veteran exhibited no 
objective abnormalities, but for some mild limitation of 
motion.  The December 2005 VA medical examination report, as 
well as the other medical evidence of record, is similarly 
negative for objective evidence of disuse.  

In summary, the Board finds that the most probative evidence 
reveals no additional objective factors which would restrict 
motion to such an extent that the criteria for an initial 
rating in excess of 10 percent would be justified based on 
the Court's holding in Deluca.  

The Board notes that there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  In this case, however, there 
has been no finding of ankylosis of the left knee.  Rather, 
the joint is mobile, with the limitations described above.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Thus, use of Diagnostic Code 
5256 is inappropriate.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
where there is mild recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.

In this case, while the veteran reports left knee locking and 
giving way, the objective medical evidence is entirely 
negative for findings of instability or subluxation.  In that 
regard, the veteran's service medical records consistently 
show no locking or instability.  For example, when the 
veteran was examined in July 2000, there was no locking or 
instability, Lachman's and pivot tests were negative, and the 
left knee was stable with varus and valgus stress.  
Similarly, examination by VA in November 2002 showed no 
ligamentous instability.  At the most recent VA medical 
examination in December 2005, the veteran's left knee joint 
was stable to varus valgus stressing, and Lachman's and 
drawer tests were negative.  Thus, the criteria for an 
initial rating in excess of 10 percent under Diagnostic Code 
5257 have not been met.  

Although application of Diagnostic Code 5257 in lieu of the 
criteria for limitation of motion would therefore not be 
advantageous to the veteran, VA's General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).

In this case, however, the record contains no objective 
indication of instability or subluxation.  Rather, discussed 
above, the record shows that the veteran's left knee is 
stable.  Absent objective evidence of additional disability 
due to instability or subluxation, a separate compensable 
rating is not warranted.  Id.

When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this 
case, there has been absolutely no objective medical evidence 
of a dislocated semilunar cartilage with frequent episodes of 
locking.  In fact, recent MRI testing in April 2006 showed an 
essentially normal knee examination, with no indication of a 
dislocated semilunar cartilage.  Thus, an initial rating in 
excess of 10 percent is not appropriate under 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that his left knee disability has 
resulted in marked interference with earning capacity or 
employment, beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  While the veteran's left knee disability 
undoubtedly impacts his employment, the currently assigned 
disability rating is itself recognition of such impairment.  
Further, the veteran remains engaged as a student and has 
lost no time from school.  The record contains no indication 
that he has ever been hospitalized since his separation from 
service for treatment of his left knee disability.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, absent evidence that the veteran's left knee disability 
is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, the Board finds that referral for consideration 
of extraschedular rating is not warranted.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the veteran's 
retropatellar pain syndrome of the left knee; thus, the 
benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee is denied.



____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


